Opinion by
Mb. Justice Mitchell,
William Lewis Wistar died in February, 1894, and his brother, who was his executor and sole devisee, died in the following April. They owned a large amount of property in common, and naturally the administration of the two estates ran very *298much together. The court below, therefore, for convenience, and apparently with general consent, treated them as one, and they have been argued here together.
The only question necessary for us to notice, and that briefly, is the compensation to the accountant and Ms counsel. This is objected to as excessive. The amount is large, but it is unquestionable that the trouble and responsibility were great. The auditing judge states that there were upwards of fifty pieces of real estate, located all over the city of Philadelphia, in almost every instance incumbered.with mortgages, arrears of taxes and municipal claims. We have only to look at our own records to be reminded what persistent litigants the two decedents were, especially inresistance to claims for taxes and municipal improvements. By direction of the court the properties were sold clear of incumbrances, and this involved settlements, not only with purchasers, but with mortgagees, lien creditors, and particularly the city of PhiladelpMa. This general outline is sufficient to indicate the exceptional nature of the accountant’s labor.
There is no set rule as to percentage on the estate M such cases. The rule is fair compensation for the amount and character of the labor. The responsibility involved in large estates is also an element to be compensated, though not a controlling one. The learned court having all the facts and circumstances before it, fixed what it deemed a fair compensation, and we see no reason to differ with its conclusions.
Appeal dismissed with costs..